Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,324,311. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a blow-molded plastic structure constructed using a blow-molding process, the blow-molded plastic structure comprising: a panel/tabletop including a first/upper surface, a second/lower surface, and a hollow interior portion disposed between the first surface and the second surface; a lip extending outwardly from the panel, the lip including an outer surface and an inner surface; curved risers extending inwardly from the inner surface of the lip, each riser of the curved risers including a first portion connected to the panel and a second portion connected to the inner surface of the lip; and an elongated tack-off(s) extending between a respective pair of curved risers, the elongated tack-off including a first end disposed at least proximate a first riser of the pair of curved risers and a second end disposed at least proximate a second riser of the pair of curved risers, the elongated tack-off having a length at least three times greater than a height of a riser of the pair of curved risers.  Wherein the elongated tack-off is generally disposed between an edge of the panel and the lip; and wherein the elongated tack-off at least substantially prevents fluid flow between the panel and the lip.  Wherein the elongated tack-off has a length at least three times greater than a width of a riser of the pair of curved risers.  Further comprising: a first gas flow pathway at least partially formed by the hollow interior portion of the panel and a hollow interior portion of the first riser; and a second gas flow pathway at least partially formed by the hollow interior portion of the panel and a hollow interior portion of the second riser.  Wherein the panel, the lip, the pair of curved risers, and the elongated tack-off are integrally formed as part of a unitary, one-piece structure during the blow-molding process.  Further comprising a structural feature disposed between the pair of curved risers.  Wherein the panel comprises a tabletop.  Wherein a first pair of curved risers are disposed along a first side of the panel, a second pair of curved risers are disposed along a second side of the panel, a third part of curved risers are disposed along a third side of the panel, and a fourth pair of risers are disposed along a fourth side of the panel.  Further comprising a corner of the panel, a first riser of the pair of curved risers disposed on a first side of the corner and a second riser of the pair of curved risers disposed on a second side of the corner, the elongated tack-off extending along a radius of the corner between the pair of curved risers.  Wherein the panel includes a perimeter; wherein the pair of curved risers are part of a plurality of pairs of curved risers; wherein the elongated tack-off has a length measured from a first end to a second end; wherein the elongated tack-off is part of a plurality of elongated tack-offs; wherein an elongated tack-off is disposed between each pair of curved risers; and wherein a combined length of the plurality of elongated tack-offs comprises a length that is: greater than fifty percent (50%) of the perimeter, greater than sixty percent (60%) of the perimeter, greater than seventy percent (70%) of the perimeter, greater than eighty percent (80%) of the perimeter, or greater than ninety percent (90%) of the perimeter.
Since claims 1-20 are anticipated by claims 1-20 of the patent, they are not patentably distinct therefrom. Thus, the invention of claims 1-20 of the patent is in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir. 1993) Since claims 1-20 are anticipated (fully encompassed) by claims 1-20 of the patent, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is (571) 272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
October 17, 2022
							/JANET M WILKENS/                                                                                      Primary Examiner, Art Unit 3637